Mb. Chibe Justice Quiñones,
after stating the foregoing facts, delivered the opinion of the court.
It appearing from the will of José Antonio Fuentes y Salla that he was twice married, his second wife, Efigenia Maisonet y Davila having also died before his death occurred, the property existing at the time - of his death cannot be awarded to the heirs of the widower, José Antonio Fuentes, without first proceeding to a liquidation of both marriages for the purpose of thus determining the share belonging to each spouse, and, as their representatives,-the shares belonging to their respective heirs, and for the purpose of having the proper records entered in the registry of property, in pursuance of the provisions of article 20 of the Mortgage Law in force.
Efigenia Maisonet, the second wife of José Antonio Fuentes, deceased, having died prior to the death of the latter, this is an additional reason why she did not come to inherit from *462him, and, therefore, she could not have the right to the usu-fruct which the law 'grants to the married woman when she survives her husband, and vice versa; and as regards the other usufruct which it is sought to reserve to the widow of Juan Francisco Hermógenes, Whose name is Francisca Rodrí-guez, it likewise cannot be claimed; for, although she survived her husband, the latter having died before the death of his father, José Antonio, he did not come to inherit from him, and therefore her rights in the inheritance of her husband remained limited to the property which constituted the estate of the latter at the date of his death; but she can by no means pretend that she be granted any property right in the portion to which her children are entitled as the heirs of their grandfather, José Antonio Fuentes, concerning which property the law grants her no right.
In view of articles 834 and 818 of the former Civil Code, the negative decision of the registrar of property of this city, appended to the bottom of 'the will in question, is affirmed. The documents presented are ordered to be returned, together with a certified copy of the present decision, for the information of the interested parties and other proper purposes.
Justices Hernández, Figueras, MacLeary and Wolf concurred.